Citation Nr: 9934114	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-03 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a compensable evaluation for a shell fragment 
wound scar of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1942 to December 1945, appealed that decision to the Board. 

The Board notes that an August 1998 rating decision granted 
service connection for post-traumatic stress disorder and 
assigned a 30 percent evaluation.  The veteran responded by 
filing a substantive appeal with respect to the 30 percent 
evaluation.  In a VA Form 9 submitted in December 1998, the 
veteran requested that his post-traumatic stress disorder be 
evaluated as 50 percent disabling.  In February 1999, the 
Decision Review Officer at the RO granted the veteran's claim 
and assigned a 50 percent evaluation for his post-traumatic 
stress disorder.  It was noted that in view of the veteran's 
request for a 50 percent rating, the grant was considered to 
have resolved his appeal of this issue.  The veteran was 
notified by letter in February 1999.  As this constitutes a 
full grant of the benefits sought, that issue is no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(stating that a claimant may limit a claim or appeal to the 
issue of entitlement to a particular disability rating which 
is less than the maximum disability rating allowed by the 
law.)


FINDINGS OF FACT

1.  The veteran has scar tissue on the dorsum of the left 
hand which is not disfiguring and not productive of any 
functional impairment.

2.  The veteran has some functional impairment of his left 
upper extremity as a result of a cerebrovascular accident. 





CONCLUSION OF LAW

The criteria for a compensable evaluation for a shell 
fragment wound scar of the left wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 4.118 Diagnostic 
Codes 5215, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's physical examination for separation from 
service noted a healed shrapnel scar on the left wrist which 
was considered to not be symptomatic or disabling.  By a 
rating decision rendered in January 1946, the RO granted 
service connection for a shell fragment wound scar of the 
left wrist and assigned a noncompensable (zero percent) 
evaluation, effective as of December 1945.  The veteran filed 
a claim in August 1997 requesting that a compensable 
evaluation be assigned for this scar.  The RO denied the 
veteran's claim by a November 1997 rating decision, and this 
appeal ensued. 

The record shows that the veteran was admitted to Fairmont 
General Hospital in May 1997 with complaints of weakness and 
difficulty using his left upper extremity.  The diagnosis was 
cerebrovascular accident (CVA) with left upper extremity 
weakness.  The veteran was followed at that facility from May 
to September 1997 where he underwent physical therapy for 
left upper extremity weakness.  The veteran also sought 
treatment by the VA from July to August 1997 following his 
stroke.  None of these reports indicate that the veteran 
suffered from functional impairment as a result of his shell 
fragment wound scar of the left wrist. 

The veteran underwent two VA rating examinations to determine 
whether he suffered any functional impairment as a result of 
his service-connected scar of the left wrist.  A report from 
an examination performed in October 1997 noted the veteran's 
history of his original shell fragment wound of the left hand 
during World War II.  The veteran apparently sustained a 
shell fragment wound on the top of the left hand, which was 
treated with dressing and medication by a corpsman.  Several 
years after service, a piece of metal had worked its way out 
on the volar side of the middle finger and was surgically 
removed.  The veteran stated that he had no problem with his 
left wrist until he suffered a stroke in May 1997, which left 
him weak on the left side.  Physical examination revealed 
some limitation in range of motion of the fingers on the 
left.  X-rays of the hand and wrist were essentially normal 
except for mild degenerative arthritis between the scaphoid 
and radial styloid at the wrist level.  The examiner 
concluded with a diagnosis of "shrapnel wound to the right 
(sic) hand with no residuals."  The examiner stated that the 
veteran was now having difficulty in relation to the stoke he 
suffered in May 1997, and that no significant residuals or 
impairment from the original World War II wound were present. 

The veteran's left wrist was examined by a different VA 
examiner in April 1998 who reached the same conclusion.  At 
that time, the veteran reported that his left wrist was 
productive of some arthritic symptoms, as well as pain when 
he bumped it.  Physical examination revealed a whitish, 
linear type of scar located at the dorsum of the left hand.  
The scar showed no evidence of elevation, depression, 
adherence, ulceration, or tenderness to palpation.  There 
were also no signs of inflammation, edema or keloid 
formation.  Normal range of motion was present for both hands 
and all fingers, and there was no limitation of function from 
the scar.  Based on these findings, the examiner concluded 
with a diagnosis of "[s]ome residual scar tissue on the 
dorsum of the left hand but it is not disfiguring and it does 
not appear to affect the ROM or use of the hand."

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The veteran's shell fragment wound scar of the left wrist is 
currently evaluated at the noncompensable level under 
Diagnostic Code 7805.  Under this section, scars are 
evaluated on the basis of limitation of function of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  
In view of this, the Board has considered whether the 
veteran's scar is productive of limitation of function of the 
left wrist.  Based on the evidence, however, none of the code 
sections pertaining to limitation of function of the wrist 
afford the veteran a compensable evaluation for his scar.  

The veteran does not meet the requirements for a compensable 
evaluation under Diagnostic Code 5215, which provides a 10 
percent evaluation where there is dorsiflexion less than 15 
degrees or where there is palmar flexion limited in line with 
the forearm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
The October 1997 VA examination report attributed the 
veteran's difficulty with his left wrist to his stroke he 
suffered in May 1997.  The examiner also concluded that the 
veteran had no significant residuals or impairment of the 
left wrist from the original shell fragment.  Likewise, the 
April 1998 VA examination report included the examiner's 
opinion that the residual scar tissue on the dorsum of the 
left hand did not affect the use or range of motion of the 
hand.  The Board also notes that the veteran himself admitted 
that he had no problem with his left wrist or hand until the 
stroke in May 1997.  Thus, the veteran's shell fragment wound 
scar of the left wrist does not meet the requirements for a 
compensable evaluation under Diagnostic Code 5215.

In denying the veteran's claim, the Board also finds that no 
other diagnostic code affords the veteran a compensable 
evaluation for his shell fragment wound scar of the left 
wrist.  The veteran's scar is not shown to be superficial, 
tender and painful on objective demonstration (Diagnostic 
Code 7804), nor is there evidence that the scar has caused 
the left wrist to become ankylosed (Diagnostic Code 5214).  
See 38 C.F.R. § 4.118, Diagnostic Code 7804; § 4.71a, 
Diagnostic Code 5214 (1999).  

Moreover, in addition to applicable schedular criteria, under 
38 C.F.R. §§ 4.40 and 4.45 the VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by adequate 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).  As no functional loss of the left wrist has been 
attributed to the veteran's service-connected scar, the Board 
finds that a compensable evaluation is also not warranted on 
the basis of functional loss due to the veteran's subjective 
complaints of pain.  See 38 C.F.R. §§ 4.40 and 4.45; see also 
DeLuca, 8 Vet. App. at 204-05. 

The Board also finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There is no objective evidence indicating 
that the veteran's shell fragment wound scar of the left 
wrist has caused marked interference with his earning 
capacity or employment status, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The record 
indicates that the veteran is currently retired after having 
worked twenty-eight years with the fire department.  Under 
these circumstances, the Board determines that further 
development for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 239; Shipwash v. Brown, 8 Vet. App. at 227.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for a shell fragment wound scar of the left wrist.  
Given this conclusion, the doctrine of reasonable doubt need 
not be considered.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55-57.



ORDER

A compensable evaluation for a shell fragment wound scar of 
the left wrist is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

